DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant patent application is a continuation of US patent 11138093.
	Claims 1-20 are pending and examined in this office action.

Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11138093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent 11138093. See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent 11138093 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 11138093
1. A computer system comprising: at least one processor; and at least one computer-readable media having stored thereon computer-executable instructions that are executable by the at least one processor to cause the computer system to indicate a data inconsistency observed during a prior execution of a thread, the computer-executable instructions including instructions that are executable by the at least one processor to at least:
replay a prior execution of a thread based on a trace representing the prior execution of the thread;
based on replaying the prior execution of the thread, observe an influx of a value of a memory cell, the influx comprising an interaction between the thread and the value of the memory cell at an execution time point in the replaying of the prior execution of the thread;
determine that the value of the memory cell observed from the influx is inconsistent with a prior value of the memory cell as known by the thread at the execution time point in the replaying of the prior execution of the thread; and
based at least on the value of the memory cell observed from the influx being inconsistent with the prior value of the memory cell, initiate an indication of a data inconsistency.
1. A method, implemented at a computer system that includes one or more processors, for indicating a data inconsistency observed during a prior execution of a thread, the method comprising:






replaying a prior execution of a thread based on a trace representing the prior execution of the thread;
based on replaying the prior execution of the thread, observing an influx of a value of a memory cell, the influx comprising an interaction between the thread and the value of the memory cell at an execution time point in the replaying of the prior execution of the thread;
determining that the value of the memory cell observed from the influx is inconsistent with a prior value of the memory cell as known by the thread at the execution time point in the replaying of the prior execution of the thread; and
based at least on the value of the memory cell observed from the influx being inconsistent with the prior value of the memory cell, initiating an indication of a data inconsistency.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent 111138093. 

Similar claim mappings of the remaining claims (claims 2-20) to claims 2-20 of U.S. Patent 11138093 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Allowable Subject Matter
Claims 1-20 are allowed (after the double patenting rejection is resolved).
Claim 1 and 13 of instant patent application recite similar limitations as claim 1 of US patent 11138093.
Claim 15 of instant patent application recites similar limitations as claim 19 of US patent 11138093.
Per claims 1 and 13, the discover prior art do not teach or suggest the claim limitations of “determining that the value of the memory cell observed from the influx is inconsistent with a prior value of the memory cell as known by the thread at the execution time point in the replaying of the prior execution of the thread" where "the influx comprises an interaction between the thread and the value of the memory cell at an execution time point in the replaying of the prior execution of the thread".

Per claim 15, the discover prior art do not teach or suggest the claim limitations of “based on identifying the memory access to the at least one memory cell by the second thread without use of the thread synchronization mechanism by the second thread, initiating an indication of a potential data contention in connection with the at least one memory cell," where the at least one memory cell is one "that was accessed by the first thread while the thread synchronization mechanism was active on the first thread".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Duale et al. (US PGPUB 2018/0232291) disclose a method for detecting Compare points in a multi-threaded computing environment. One thread of the multi-threaded computing environment has reached a compare point for the one thread. The compare point for the one thread being a point at which results of executing a test case on the one thread is ready to be compared against expected results for that test case. A determination is made as to whether another thread of the multi-threaded computing environment has reached a compare point for the another thread. Execution of the another thread is continued, based on determining the another thread has not reached the compare point for the another thread. The test case of the one thread is, however, not re-executed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193